Citation Nr: 0639852	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  03-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a higher initial rating for residuals of a 
left (non dominant) shoulder acromioplasty as noncompensably 
disabling from April 1, 2001, to November 2, 2003, as 10 
percent disabling from November 3, 2003 to March 12, 2006 and 
as 20 percent disabling from March 13, 2006.

3.  Entitlement to a higher initial rating for the residuals 
of excision of a lipoma of the right (dominant) scapula, 
evaluated as noncompensably disabling from April 1, 2001 to 
March 12, 2006 and evaluated as 10 percent disabling from 
March 13, 2006.

4.  Entitlement to a higher initial rating for a right hip 
disability, evaluated as noncompensably disabling from April 
1, 2001 to May 7, 2004, and evaluated as 10 percent disabling 
from May 8, 2004.

5.  Entitlement to a higher initial rating for a low back 
pain with muscle spasm , evaluated as noncompensably 
disabling from April 1, 2001 to May 7, 2004, as 20 percent 
disabling from May 8, 2004 to March 12, 2006 and as 40 
percent disabling from March 13, 2006.

6.  Entitlement to an initial compensable rating for 
epicondylitis of the right elbow.

7.  Entitlement to an initial compensable rating for 
epicondylitis of the left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1977 and from January 1983 to March 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

In March 2005, the Board remanded the issues listed to afford 
the veteran due process and for other development.  Following 
completion of the Board's requested actions, the RO increased 
the rating for residuals of a left (non dominant) shoulder 
acromioplasty to 20 percent disabling from March 13, 2006; 
increased the evaluation for a low back pain with lumbar 
spasm to 40 percent disabling from March 13, 2006; increased 
the rating for residuals of excision of a lipoma of the right 
(dominant) scapula to 10 percent disabling from March 13, 
2006 and otherwise continued the denial of the veteran's 
other claims (as reflected in a July 2006 supplemental SOC 
(SSOC)) and returned these matters to the Board for further 
appellate consideration. 

In a June 2005 statement, the appellant inter alia raised a 
claim for increased rating for bilateral plantar fasciitis, a 
claim last addressed by the RO in an unappealed rating 
decision from September 2003.  Insofar as the Board is 
without jurisdiction as to that claim, it is referred to the 
RO for disposition as appropriate.  


FINDINGS OF FACT

1.  The claims file does not include a current medical 
diagnosis of a sinus disability.  

2.  For the period prior to November 2003, the medical 
evidence reflects that residuals of a left (non dominant) 
shoulder acromioplasty manifests by a range of motion 
essentially within normal limits and without manifestations 
of clinically identified functional impairment.

3.  For the period between November 3, 2003 and March 12, 
2006, the medical evidence reflects that the residuals of a 
left (non dominant) shoulder acromioplasty manifests by a 
degenerative changes and a mild decrease in range of shoulder 
motion. 

4.  For the period from March 12, 2006, the medical evidence 
reflects that the residuals of a left (non dominant) shoulder 
acromioplasty manifests by a range of motion approximating 
raising of the arm to shoulder level or less.

5.  Medical evidence that residuals of excision of a lipoma 
of the right (dominant) scapula include a scar noted to be 
painful on examination first recorded on November 4, 2002.

6.  Prior to May 8, 2004, a right hip disability was 
essentially asymptomatic and manifested by mildly symptomatic 
bursitis from May 8, 2004.
7.  Prior to May 8, 2004, the veteran's service-connected low 
back pain with lumbar spasm was manifested by subjective 
complaints without clinically supported evidence of 
functional limitation.

8.  For the period from May 8, 2004 to March 12, 2006, the 
veteran's service connected low back pain with lumbar spasm 
was not manifested by forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

9.  For the period from March 13, 2006, the veteran's service 
connected low back pain with lumbar spasm was not manifested 
by ankylosis or a favorable service connection determination 
for lumbar disc disease.  

10.  Right elbow epicondylitis is manifested by subjective 
complaints of pain without limitation of motion or functional 
impairment.

11.  Left elbow epicondylitis is manifested by subjective 
complaints of pain without limitation of motion or functional 
impairment.


CONCLUSIONS OF LAW

1.  Service connection for a sinus disorder is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).  

2.  The criteria for entitlement to higher ratings for 
residuals of a left (non dominant) shoulder acromioplasty, 
evaluated as noncompensably disabling from April 1, 2001, to 
November 2, 2003, and as 10 percent disabling from November 
3, 2003 to March 12, 2006 and as 20 percent disabling from 
March 13, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5201 (2006).  
3.  Residuals of excision of a lipoma of the right (dominant) 
scapula, are evaluated as noncompensably disabling from April 
1, 2001 to November 3, 2002, and rated 10 percent disabling 
thereafter.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-
4.46, 4.59, 4.118, Diagnostic Codes 7804 (2006).  

4.  The criteria for entitlement to higher initial ratings 
for a right hip disability, evaluated as noncompensably 
disabling from April 1, 2001 to May 7, 2004, and evaluated as 
10 percent disabling from May 8, 2004 are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5003, 5019, 5251, 5252, 5253 (2006).

5.  The criteria for entitlement to higher initial ratings 
for a low back pain with lumbar spasm, evaluated as 
noncompensably disabling from April 1, 2001 to May 7, 2004 
and as 20 percent disabling from May 8, 2004 to March 12, 
2006 and as 40 percent disabling from March 13, 2006 have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic 
Codes 5292, 5295 (before and after September 23, 2002) and 
5237, 5243 (after September 26, 2003).

6.  The criteria for an initial compensable evaluation for 
epicondylitis of the left elbow have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.69, 4.71a, Diagnostic Codes 5206, 
5207, 5208, 5209, 5211, 5212 (2006).

7.  The criteria for an initial compensable evaluation for 
epicondylitis of the right elbow have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.69, 4.71a, Diagnostic Codes 5206, 
5207, 5208, 5209, 5211, 5212 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate her 
claims in letters, including those dated in July 2002, April 
2005, and, as most recently reflected by correspondence 
issued in February 2006.  Her service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
service records, medical records, and any other pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  
 
Service medical records reveal that in May 1989, the veteran 
was treated for about 10 days for sinusitis.  An X-ray of the 
maxillary sinus in May 1989 was characterized as cloudy.  In 
June 1991, she was seen for complaints of sinus discomfort.  
In August 2000, she complained of sinus pain.  

While still in service, the veteran underwent an October 
2000VA ENT examination.  She complained of soreness around 
the sides of her nose and congestion.  A CT scan of the 
sinuses was clear and the examiner remarked that the sinuses 
were normal.  The impression was possible remote sinusitis

VA outpatient treatment records include a November 2003 note 
indicating that the veteran gave a history of allergic 
rhinitis.  An April 2004 clinical note described the mucus 
membranes as moist.  

Thereafter, a March 14, 2006 examination was conducted.  The 
examiner reviewed the claims file.  He noted that she was 
treated for a presumed sinus infection in 2004 without 
radiological confirmation.  A recent CAT scan was reported as 
entirely clear.  The examiner stated that, although the 
veteran was told that she had sinus infections; he opined 
that it was highly doubtful that she had a sinus infection in 
the first place.  The examiner concluded that there was 
"absolutely no evidence of a sinus disease either 
radiographically or on physical examination." 

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the claimed disorder was not shown in service, and the 
preponderance of the evidence is against the existence of the 
claimed disorder.  Accordingly, in the absence of a diagnosed 
sinusitis disorder, this claim must be denied.  See Rabideau, 
supra; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Court has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, the RO 
granted service connection for the above enumerated 
conditions in April 2001.  The veteran appealed the ratings 
assigned.  Hence, the Board will consider the proper 
evaluation to be assigned for these disabilities from the 
time period beginning with the grant of original service 
connection, pursuant to the Court's holding in Fenderson, 
supra.
In adjudicating such claims, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

Increased Rating - Left Shoulder

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006)

520
1
Arm, limitation of motion of:
Majo
r
Mino
r

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006)

From April 1, 2001 to November 2, 2003

The veteran is right handed.  A left shoulder impingement 
syndrome was identified in service, and the veteran underwent 
a left shoulder acromioplasty in 1995.  VA examinations in 
October 2000 documented a "range of motion of 0-165 degrees 
with forward elevation and elevation in the scapulothoracic 
plane", a well healed scar and tenderness to palpation in 
the biceps tendon.  X-rays revealed no significant arthritic 
changes or other pathology.  Service connection was granted 
for the left shoulder impairment, effective the day following 
separation from service.  Private medical from the Carolina 
Pain Specialists dated through December 2000 noted left 
trapezius tenderness with a full range of motion.

Post service, there is no other medical evidence regarding 
the left shoulder prior to November 2003.  Therefore, in 
reviewing the evidence of record prior to November 2003, it 
is evident that a full range of motion was demonstrated, and 
while there were complaints of tenderness around the surgical 
site, no pain was noted on movement.  Under Diagnostic Code 
5010-5003, to warrant a 10 percent rating, there must be 
limitation of motion, objectively confirmed by findings such 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Furthermore, under Diagnostic Code 5201, a 
20 percent rating can only be awarded where limitation of 
motion is at the shoulder level, which is not present in this 
case.  To conclude, for the period from April 1, 2001 to 
November 2, 2003, a compensable rating is not merited.

November 3, 2003 to March 12, 2006

VA outpatient treatment records reflect that the veteran 
reported left shoulder pain complaints on November 3, 2003.  
She was able to perform flexion to 130 degrees and abduction 
to 105 degrees.  A positive impingement test was noted.  

In May 2004, the veteran underwent a VA orthopedic 
examination.  Range of motion studies of the left shoulder 
noted flexion from 0 to 110 degrees with internal rotation 
from 0 to 90 degrees and external rotation from 0 to 45 
degrees.  There was tenderness to palpation of the AC joint.  
Pain was not mentioned.  Mild degenerative changes were noted 
on X-ray.  The assessment was left shoulder acromioclavicular 
arthrosis with secondary decreased range of motion.

The presence of any appreciable functional limitation is 
first established from November 3, 2003, and there was some 
evidence of mild limitation of motion at that time.  However, 
the degree of impairment does not meet or approximate the 
level of impairment to warrant a compensable evaluation 
pursuant to Diagnostic Code 5201.  Nevertheless, the presence 
of degenerative joint disease, established by the May 2004 X-
rays, along with a some lesser functional limitation warrants 
no more than the 10 percent evaluation pursuant to Diagnostic 
Codes 5003, 5010.  The criteria for a 20 percent rating under 
Diagnostic Code 5201 are not met, as range of motion was 
above the shoulder level.  Accordingly, the preponderance of 
the evidence supports no more than a 10 percent evaluation 
for the period from November 2003 to March 12, 2006.

From March 13, 2006

The veteran was afforded a VA examination on November 13, 
2006.  She reported constant moderate 5/10 pain with 
stiffness in the shoulder but denied swelling, heat, redness, 
instability or locking.  Aggravating factors include lifting 
of the arm above shoulder height and she claimed daily flare 
ups that cause severe 7/10 pain lasting two to four hours 
having an effect on her occupation in that it limits her 
activity at work.  In addition, her chores are impacted in 
that she had to avoid overhead work.  Range of motion of the 
left shoulder: flexion pain free from 0 to 40; with pain, it 
is 40 to 90 active and passively; abduction pain free is 0-to 
40; with pain, it is 40 to 80 active and passively.  
Adduction pain free is 0 to 30.  Extension is pain free 0 to 
30.  She reportedly was unable to perform internal and 
external rotation.  Diagnosis was degenerative joint disease 
of the left shoulder.  The examiner noted that the range of 
motion was not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use.  

For the period from March 13, 2006, the evidence first 
approximates a 20 percent, but no higher, evaluation pursuant 
to Diagnostic Code 5201.  The left shoulder demonstrated loss 
of motion compatible with a 20 percent rating.  Furthermore, 
based on the statements of the examiner there was no 
additional functional loss due to pain and there was no 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint.  To conclude, the left 
shoulder has been appropriately rated, and a higher rating is 
not merited.   

Right Shoulder

During the pendency of the veteran's claim and appeal, the 
regulations for the evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49,590 
(July 31, 2002).  When regulations are changed, as in the 
instant case, during the course of the veteran's claim, the 
criteria that are to the advantage of the veteran should be 
applied.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 
3-2000 (Apr. 10, 2000).  However, the veteran is not entitled 
to consideration of the amended regulations prior to their 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002).

780
4
Scars, superficial, tender and painful on objective 
demonstration
10
38 C.F.R. § 4.118, Diagnostic Code 7804, prior to August 30, 
2002

Scar Characteristics
The 8 characteristics of disfigurement, are: 
*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 

7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 
sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 




7802
Scars, other than head, face, or neck, that 
are superficial and that do not cause limited 
motion:
Rating
 
Area or areas of 144 square inches (929 sq. 
cm.) or greater
10
 
Note (1): Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately 
rated and combined in accordance with Sec. 4.25 of 
this part.
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.

780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 
 

780
5
Scars, other; 
 
Rate on limitation of function of affected part.
(38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805, effective 
August 30, 2002)

An August 1999 MRI of the right shoulder revealed a benign 
lipoma in the upper thoracic spine.  The lipoma was removed 
in October 2000.  Treatment reports from Montcrief Army 
Hospital in October 2002 note complaints of pain at the site 
of the excision.  The examiner noted an intact healed 
incision with no masses palpated.  In November 2002, the 
veteran complained of pain in the area of the incision.  
Objectively, no masses were palpated, and the incision was 
described as healed.  The assessment was pain at the lipoma 
excision.  

VA treatment reports from VAMC Columbia in March 2003 note 
that the veteran reported the removal of a benign lump on her 
back in October 2000.  X-rays of the right shoulder from 
October 2003 were completely negative for bone or joint 
abnormality.  Records from January 2003 and February 2004 
also note a past medical history for right scapula lipoma but 
make no mention of then current symptoms related to this 
condition.  Range of motion testing of the right shoulder 
during the pertinent period, see e.g. November 3, 2003 
outpatient treatment records, does not demonstrate a 
functional limitation warranting a compensable evaluation 
under any applicable criteria.

The veteran was afforded a VA examination in on March 13, 
2006.  The veteran reported pain, itching at the site of the 
surgical scar, which reportedly was mild but constant and 
assessed as 4/10, with flares of 7/10.  On direct exam, there 
was pain, normal texture, a stable and superficial scar, 
hypopigmentation throughout, without adherence, inflammation 
edema or keloid formation or disfigurement and it measured 5 
x 5 cm. 

The first objectively demonstrable evidence as to a level of 
a disability warranting a compensable rating dates from 
November 4, 2002, when the examiner noted pain at the 
incision site, thus meeting the criteria for a 10 percent 
rating under Diagnostic Code 7804.  A 10 percent evaluation 
is the maximum allowable under the applicable Diagnostic 
Code, and there is no suggestion in the medical evidence as 
to any functional limitation associated with the surgical 
scar.  Accordingly, the rating for the residuals of excision 
of a lipoma of the right scapula is revised as follows:  
noncompensable from April 1, 2001 to November 3, 2002, and 
rated 10 percent beginning November 4, 2002. 



Right Hip

Service medical records contain a VA general medical 
examination conducted in October 2000, prior to the veteran's 
separation from service.  She gave a history of having been 
diagnosed with right hip bursitis.  The diagnosis was 
probable right hip trochanteric bursitis.  Private treatment 
records from December 2000 report normal range of motion of 
the hips as well as a normal gait.

The veteran was afforded a VA orthopedic examination in May 
2004.  She complained of right hip pain when getting in and 
out of the car and that the hip gets stiff occasionally, 
mostly with walking.  Physical exam of the right hip revealed 
flexion from 0 to 90 degrees, 0 to 20 degrees of internal 
rotation, 0 to 60 degrees of external rotation, and 0 to 40 
degrees of abduction.  The examiner reported tenderness to 
palpation of the greater trochanter.  X-ray of the right hip 
was negative.  Assessment was greater trochanter bursitis, 
mildly symptomatic.

The veteran was afforded a VA examination in October 2006 at 
which time the veteran reported no hip problems.  On 
examination, flexion was to 90 degrees without pain.  With 
pain, it was 90 to 92 degrees actively and passively.  
Abduction was from 0 to 30 degrees without pain, adduction 0 
to 10 degrees without pain; with pain it was 10 to 12 degrees 
total endpoint actively and passively.  She was reportedly 
unable to internal or external rotate.  Extension was pain 
free from 0 to 10 degrees, and with pain from 10 to 14 
degrees.  The examiner stated there was no additional 
limitation of motion following repetitive testing.

525
1
Thigh, limitation of extension of:


Extension limited to 5º
10
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2006)

525
2
Thigh, limitation of flexion of:

Flexion limited to 10º
40

Flexion limited to 20º
30

Flexion limited to 30º
20

Flexion limited to 45º
10
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2006)

525
3
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 10º
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more 
than 15º, affected leg
10
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2006)

The evaluation for bursitis is limited by a maximum 10 
percent evaluation as for arthritis unless limitation of 
motion of the affected joint approximates a higher evaluation 
pursuant to the diagnostic criteria pertaining to functional 
limitation of the hip and thigh.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2006) 

The preponderance of the evidence is against a compensable 
evaluation prior to May 8, 2004 because of the absence 
medical evidence of functional limitation prior to that time 
and also against an evaluation in excess of 10 percent 
disabling thereafter.  A 10 percent evaluation is first 
assigned on May 8, 2004 for painful or limited motion of a 
major joint or group of minor joints, which is the highest 
evaluation assignable for bursitis first objectively 
demonstrated pursuant to Diagnostic Code 5019 at that time.  
A higher evaluation of 20 percent is not warranted unless 
evidence shows moderate hip disability, thigh flexion is 
limited to 30 degrees, or there is limitation of thigh 
abduction motion lost beyond 10 degrees.  In the absence of 
such symptomatology, the preponderance of the evidence is 
against any higher evaluation.  

Low Back

Service medical records reflect several complaints of low 
back pain, and the veteran was assessed with lumbar segment 
dysfunction.  X-rays from May 1997 revealed very mild 
spondylitic change with preservation of vertebral body 
heights and disc spaces.  

Treatment reports from Montcrief Army Hospital in September 
and October 2003 report complaints of mechanical low back 
pain with prolonged standing.  Physical exam revealed 
negative straight leg raise with 90 degrees of flexion (90 
degrees is normal).  The examiner noted that in August 2003, 
there was a full range of motion of the low back.  However, 
range of motion studies were not noted in September or 
October 2003.  The assessment was mechanical low back pain.

On VA examination in May 2004 the veteran complained of low 
back pain without radiculopathy, bowel, or bladder complaints 
and reported the pain is mainly in the low back.  She was 
seeing a chiropractor.  Physical exam revealed forward 
flexion from 0 to 40 degrees with 0 degrees of extension and 
0 to 30 degrees of lateral bending to the right and left and 
0 to 50 degrees of rotation to the right and to the left.  
Muscle strength was 5/5 with 2+ deep tendon reflexes in the 
knees and ankles bilaterally.  Straight leg testing was 
negative.  X-ray of the lumbar spine showed five lumbar spine 
with disc spaces well preserved and alignment satisfactory.  
Assessment was decreased range of motion in the lumbosacral 
spine with no evidence of neurologic impingement or injury. 

The veteran was afforded a VA examination in March 2006.  She 
reported poor response to pain medication.  She claimed 
constant pain of 6/10, and prolonged walking, standing, 
bending and lifting increases the pain level to 9/10.  She 
denied deny any incapacitating episodes.  On physical exam, 
flexion is 0 to 30 degrees with pain from 10 to 30 degrees; 
extension was from 0 to 40 degrees with pain from 12 to 40 
degrees; lateral flexion was from 0 to 30 degrees 
bilaterally, with pain from 20 to 30 degrees; and rotation 0 
to 14 degrees on the right with pain from 10 to 14 degrees 
and 0 to 16 degrees on the left, with pain from 12 to 16 
degrees.  There was no additional limitation of motion due to 
pain fatigue, weakness or lack of endurance following 
repetitive testing.  There is mild spasm throughout, 
tenderness, and positive Goldthwaite.  X-ray is normal and 
neurological exam is normal.  Examiner noted lumbar spasm.

During the pendency of this appeal, pertinent rating criteria 
for diseases and injuries of the spine under 38 C.F.R. § 
4.71a were revised and the diagnostic codes renumbered 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 
26, 2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)


5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)



April 1, 2001 to May 7, 2004 

In this case, the evidence shows that prior to September 26, 
2003, the veteran's service-connected low back pain was 
manifested by subjective complaints without clinically 
supported evidence of functional limitation.  Although 
mechanical low back pain was diagnosed, it was remarked that 
a full range of motion was noted in August 2003.  Under the 
criteria in effect prior to September 26, 2003, there was no 
evidence of even mild limitation of motion to afford a 10 
percent rating under Diagnostic Code 5292.  At best, there 
was only slight subjective symptoms were documented.  This 
would only all for a noncompensable rating under Diagnostic 
Code 5295.  There was no evidence of characteristic pain on 
motion or moderate limitation of motion.  Accordingly, the 
preponderance of the evidence is against a compensable 
evaluation under the old evaluation criteria.  

May 8, 2004 to March 12, 2006

The RO assigned a 20 percent evaluation from May 8, 2004 to 
March 12, 2006, based on the May 8, 2004 VA examination which 
reported decreased range of motion.  Under the older rating 
criteria, a 20 percent rating can be assigned for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating is assigned with evidence of severe limitation of 
motion.  A 20 percent rating was assigned under the revised 
criteria because the forward flexion of the thoracolumbar 
spine was to 40 degrees, consistent with the criteria for a 
20 percent rating.  In reviewing the criteria necessary for a 
higher rating, there is no evidence of record in that period 
to justify the higher evaluation.

From March 13, 2006

Effective March 13, 2006, the RO assigned a 40 percent rating 
for low back pain with lumbar spasm.  In the absence of 
evidence of a showing of unfavorable ankylosis (old code 
5289), or evidence of intervertebral disc syndrome in the low 
back (old code 5293), or incapacitating episodes lasting 6 
weeks in a 12 month period, or unfavorable ankylosis of the 
entire thoracolumbar spine, the Board finds a schedular 
rating in excess of 40 percent is also not warranted under 
the old or revised rating criteria.

Bilateral Epicondylitis

Based on an in-service predischarge VA medical examination 
service connection for epicondylitis or the right and left 
elbow was awarded, effective the day following her discharge 
from service.  A noncompensable rating was assigned for each 
elbow.  As noted above, she is right hand dominant.

After a comprehensive review of the record, the Board is of 
the opinion that the medical history of this disability for 
the pertinent period is fairly and comprehensively summarized 
by the VA medical opinions set forth below. 

The veteran was afforded a VA examination in May 2004 noted 
that she had no operations for her bilateral elbow condition.  
She reported that the left side was worse than the right.  
Physical exam showed range of motion of the left elbow (in 
flexion?) was 0 to 145 degrees.  Forearm pronation was 0 to 
80 degrees and forearm supination was 85 degrees.  The right 
elbow was 0 to 140 degrees (in flexion?).  Forearm pronation 
was 0 to 85 degrees and forearm supination was the same.  
There was no laxity to varus/valgus stress bilaterally.  The 
examiner reported bilaterally no tenderness to palpation in 
the medial epicondyle with positive tenderness in the lateral 
epicondyle.  Third-finger sign was positive bilaterally.  
Assessment was bilateral tennis elbow or lateral 
epicondylitis.  X-rays were negative for any pathological 
process.

The veteran was afforded another VA examination in March 
2006.  Flexion bilaterally is pain free 0 to 120.  Extension 
is to 0 degrees midline.  Supination and pronation is 0 to 90 
pain free bilaterally.  Examination of the elbows are 
positive for point tenderness laterally with light touch.  

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion, 0 to 80 degrees of forearm pronation, and 
0 to 85 degrees of forearm supination.  38 C.F.R. § 4.71, 
Plate I.

520
5
Elbow, ankylosis of:
Major
Minor

Unfavorable, at an angle of less than 50° or 
with complete loss of supination or 
pronation
60
50

Intermediate, at an angle of more than 90°, 
or between 70° and 50°
50
40

Favorable, at an angle between 90° and 70°
40
30

520
6
Forearm, limitation of flexion of:
Major
Mino
r

Flexion limited to 45°
50
40

Flexion limited to 55°
40
30

Flexion limited to 70°
30
20

Flexion limited to 90°
20
20

Flexion limited to 100°
10
10

Flexion limited to 110°
0
0

520
7
Forearm, limitation of extension of:
Major
Mino
r

Extension limited to 110°
50
40

Extension limited to 100°
40
30

Extension limited to 90°
30
20

Extension limited to 75°
20
20

Extension limited to 60°
10
10

Extension limited to 45°
10
10

520
8
Forearm, flexion limited to 100° and extension 
to 45 degrees
20
20
38 C.F.R. § 4.71a, Diagnostic Codes 5205-5208 (2006)

A review of clinical findings indicates that the veteran 
could perform range of motion testing of the disabled joints.  
As such clearly establishes that ankylosis is not present, 
the criteria pertaining to ankylosis are inapplicable and 
cannot serve as the basis for an increased rating. 

In this case the veteran's elbows do not demonstrate or 
approximate a compensable evaluation under any of the 
foregoing criteria.  In terms of functional impairment, while 
the veteran has consistently complained of pain in the 
elbows, the examiners noted no pain with range of motion 
testing.  There have been no reports of weakness or 
fatigability.  There was no weakness in the upper extremities 
on examinations.  Thus, functional impairment has not been 
objectively shown and the veteran is not entitled to a higher 
evaluation on the basis of the DeLuca factors.  Accordingly, 
the preponderance of the evidence is against a compensable 
evaluation.

Conclusion

The Board has evaluated levels of impairment due to the 
respective disabilities throughout the entire period since 
the effective date of the awards, considering the possibility 
of additional "staged" ratings, as provided by the Court in 
Fenderson.  Based on the applicable symptomatology, there is 
no medical evidence of record that would support a different 
rating for any of the disabilities at issue at any time 
subsequent to the effective date of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

Additionally, the Board has considered whether the record 
presents a basis for assignment of any higher rating in this 
case on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).  However, the criteria for invoking the 
procedures set forth in that regulation are not met.  The 
Board acknowledges the veteran's complaints; however, it has 
not been shown by the competent, credible evidence of record 
that the veteran's service-connected disorders has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
normal schedular rating criteria.  In the absence of evidence 
of such factors as those outlined above, the Board is not 
required to refer the claim for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for sinusitis is denied.  

Entitlement to a higher initial rating for a left (non 
dominant) shoulder disability, evaluated as noncompensably 
disabling from April 1, 2001, to November 2, 2003, and as 10 
percent disabling from November 3, 2003 to March 12, 2006 and 
as 20 percent disabling from March 13, 2006 is denied.

Entitlement to a higher initial rating for the residuals of a 
lipoma of the right (dominant) scapula, evaluated as 
noncompensably disabling from April 1, 2001 to November 3, 
2002, is denied.

Entitlement to a 10 percent rating for the residuals of a 
lipoma of the right (dominant) scapula, beginning November 4, 
2002, to March 12, 2004 is granted, subject to the law and 
regulations governing the award for monetary benefits.

Entitlement to an increased rating for the residuals of a 
lipoma of the right (dominant) scapula, March 13, 2004 is 
denied.

Entitlement to a higher initial rating for a right hip 
disability, evaluated as noncompensably disabling from April 
1, 2001 to May 7, 2004, and evaluated as 10 percent disabling 
from May 8, 2004 is denied.

Entitlement to a higher initial rating for low back pain with 
muscle spasm, evaluated as noncompensably disabling from 
April 1, 2001 to May 7, 2004 and as 20 percent disabling from 
May 8, 2004 to March 12, 2006 and as 40 percent disabling 
from March 13, 2006 is denied.

Entitlement to increased (compensable) evaluation for right 
elbow epicondylitis is denied. 

Entitlement to increased (compensable) evaluation for left 
elbow epicondylitis is denied. 




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


